Title: Isaac Smith Sr. to John Adams, 13 August 1777
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Boston August the 13th. 77
     
     I wrote you the post before last to which refer you. In your last you mention the prize price of Salt, which am very sorry to see was so high. I had a little parcel lately which I retaild Out att 12/ a single bushel, and sold a Gentleman from the Jerseys who are deprived from geting that Article and to compasionate there case let him have itt att 10/ tho was offerd 20/ for itt, but as he wanted a considerable quantity more his southward friends who had salt here in a prize sold him theres att 30/ which was sorry itt should get to.—You Ask why the Merchants cant get in those Articles now as when the Elicet trade was carried On and Men of War &c. were here. The case is very differant for more than half the Vessells that have been fited Out this Winter have been taken and we have had Three ships for Near Two Months past Cruseing in the bay and come up so near the Lighthouse as that the Flagg att the Castle has been hoisted for them, and the many Captures in the West Indies has risen Insurance near double. Inded there is hardly geting any done att any rate, and itts very dificult to get hands to go, to give 50 Per Cent Insurance you must pay as much as your Vessell and Cargo is worth to cover your Interest but to give 75 PC still Inhances the Value which is to be laid with all Other Charges On the bare Cargo, and there is Nothing of any Value of the produce of this Province that can be bought to send but that itt must sink 100 PC and we have no Other way to get any Cargo that will any ways Answer than by sending to the southward which makes the Insurance the Voyage round very great.—I have several Vessells tho small I purpose sending that way when itt comes a little later in the season but am put to dificulty of geting money to the southward, without being att the Charge of sending on purpose. I want to get about 8. or 10.000 Dls. lodged that way. I have talkt with Mr. Hewes and find itt very dificult to have any Exchange of money that way.—Mr. Hewes is gone to Piscataque. I have Askt him Once or twice to dine with me, but has been engaged. When he returns I expect he will.
     A Commite of Ours and the Other States have met to Consider of what method to take in order to Establish the Currency or rather to prevent itts further deprecasion. I wish some method could be found Out but itt Appears to be a thing that is very dificult.—I was Agoing to give you my sentiments sometime Ago when I heard you had Orderd several large ships to be built, but, as you was the best judges of the Motives of your doing itt, Omited itt as itt could not have any Other merit than a private sentiment. The money to be made to carry on and Compleat these Ships must be immence. I reckon itt will require a Wagon load to be sent Once a Month and such a sum to be made which is the Means of the depresasion, and not to have any benifit Ariseing from itt Appears to me they had never been thought off for I will Venture to say they wont get to see sea unless we can make Men this six Years, and to have the Frigates that are building got to see likewise. Frigates I Apprehend would be more servisable, Altho we have lost One, not to exceed 36 or 40 Gun ships, under proper regulations.
     
      I am Sr. Your hum. servant,
      Isaac Smith
     
     
      PS I dont mean by any thing I have said to be Only my private sentiments to you.
     
    